MEMORANDUM**
Noble K. Jackson appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging the 15-year sentence imposed following his guilty-plea conviction for kidnaping with use of a firearm in violation of Cal.Penal Code §§ 207(a) and 12022.53(b). We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Patterson v. Gomez, *928223 F.3d 959, 962 (9th Cir.2000), cert. denied, 531 U.S. 1104, 121 S.Ct. 844, 148 L.Ed.2d 723 (2001), and affirm.
Jackson’s contention that the state court violated his due process rights by accepting his guilty plea without informing him of the nature of the charges lacks merit. Jackson has failed to point to any element of the crime that he did not understand. Therefore, he has not shown that his plea was not knowing and voluntary. See Henderson v. Morgan, 426 U.S. 637, 645-47, 96 S.Ct. 2253, 49 L.Ed.2d 108 (1976).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.